



Exhibit 10.1


COOPERATION AGREEMENT
Agreement dated as of April 8, 2020 (this “Agreement”), among KVH Industries,
Inc., a Delaware corporation (the “Company”), Vintage Capital Management, LLC, a
Delaware limited liability company (“Vintage Capital”), and Kahn Capital
Management, LLC, a Delaware limited liability company (“Kahn Capital” and
together with Vintage Capital, the “Investors”). Capitalized terms used herein
and not otherwise defined have the meanings ascribed to them in paragraph 9
below.
RECITALS
1.The Board of Directors of the Company (the “Board”) and the Nominating and
Governance Committee thereof have considered the qualifications of Robert
Tavares (the “New Director”) and determined that Mr. Tavares satisfies the
Board’s criteria for the selection of directors and otherwise should be elected
to the Board.


2.The Company and the Investors have agreed that it is in their mutual interest
to enter into this Agreement.


NOW, THEREFORE, the parties agree as follows:
1.New Director.


(a)Effective as of 5:00 p.m. Eastern Time on the date of this Agreement, the
Board shall (i) increase the number of members of the Board by one (1) director,
resulting in one vacancy on the Board and (ii) appoint the New Director (as
defined below) to the Board to fill such vacancy as a Class II director with a
term ending on the date of the Company’s 2022 annual meeting of stockholders
(the “2022 Annual Meeting”).


(b)Contingent upon the occurrence of the actions set forth in paragraph 1(a)
above, each Investor, on behalf of itself and its Affiliates, hereby irrevocably
withdraws the nomination of Robert Tavares and Sharon Leite notified by or on
behalf of it to the Company in connection with the Company’s 2020 annual meeting
of stockholders (the “2020 Annual Meeting”) and any related materials or notices
submitted to the Company in connection therewith or related thereto, and agrees
not to nominate any new nominee for election at the 2020 Annual Meeting in
substitution for Robert Tavares or Sharon Leite. Each Investor, on behalf of
itself and its Affiliates, shall, and shall cause its representatives to,
immediately cease all solicitation efforts in connection with the 2020 Annual
Meeting. Each Investor agrees, on behalf of itself and its Affiliates, not to,
and to cause its representatives not to, file with the SEC, or mail or otherwise
deliver to the Company’s stockholders, any preliminary or definitive proxy
statement or proxy card in respect of the 2020 Annual Meeting.


2.New Director Agreements, Arrangements and Understandings. Each of the
Investors agrees that neither it nor any of its Affiliates (a) will pay any
compensation to the New Director (including any Replacement Director
contemplated by Section 3) regarding his or her service on the Board or any
committee thereof or (b) has or will have any agreement, arrangement or
understanding, written or oral, with the New Director (including any Replacement
Director contemplated by Section 3) regarding his or her service on the Board or
any committee thereof (including without limitation pursuant to which such


1

--------------------------------------------------------------------------------





person will be compensated for his service as a director on, or nominee for
election to, the Board or any committee thereof).


3.Replacement New Director. If the New Director resigns, refuses, or is unable
to serve as a director at any time prior to the 2022 Annual Meeting, the
Investors may recommend a substitute individual in accordance with this
paragraph 3 who is Independent and is reasonably acceptable to the Board for its
approval (the “Replacement Director”), such approval not to be unreasonably
withheld, provided that if such approval is not provided, then the Investors
shall continue to have the right to make such selections until a candidate
selected thereby is so approved. Such replacement for the New Director shall be
appointed to the Board to serve the unexpired term of the departed New Director,
and shall be considered the New Director for all purposes of this Agreement


4.Voting of Investors’ Shares. During the Restricted Period, at each annual or
special meeting of the stockholders of the Company, the Investors will cause to
be present for quorum purposes and vote or cause to be voted all common stock of
the Company, par value $0.01 per share (“Common Stock”), beneficially owned by
them or their controlling or controlled Affiliates and which they or such
controlling or controlled Affiliates are entitled to vote on the record date for
such meeting in favor of (i) the election of each of the Board’s nominees and
(ii) otherwise in accordance with the Board’s recommendation on any proposal
that does not call for voting on the approval or adoption of an Extraordinary
Transaction or agreement or plan relating thereto.


5.Company Policies. The parties hereto acknowledge that the New Director, upon
appointment to the Board, will serve as a member of the Board and will be
governed by the same protections and obligations regarding confidentiality,
conflicts of interest, related party transactions, fiduciary duties, codes of
conduct, trading and disclosure policies, director resignation policy, and other
governance guidelines and policies of the Company as are applicable to all other
directors of the Company (collectively, “Company Policies”), and shall have the
same rights and benefits, including with respect to insurance, indemnification,
compensation and fees, as are applicable to all independent directors of the
Company. The Company represents and warrants that all Company Policies currently
in effect are publicly available on the Company’s website or described in its
proxy statement filed with the Securities and Exchange Commission (the “SEC”) on
April 25, 2019 or have otherwise been provided to the Investors, and such
Company Policies will not be amended prior to the election of the New Director
other than as may be required to implement this Agreement or as required by law,
regulation or the rules of any applicable national securities exchange.


6.Standstill. From the date of this Agreement until the date that is thirty (30)
days prior to the last date on which stockholders may nominate individuals for
election to the Board at the 2021 Annual Meeting (such period, the “Restricted
Period”), except to the extent expressly permitted by this paragraph 6, the
Investors will not, and will cause their respective controlled and controlling
Affiliates and their respective principals, directors, general partners,
officers, employees, and agents and representatives acting on their behalf
(collectively, the “Restricted Persons”) not to, directly or indirectly, absent
prior express written invitation or authorization by the Company or the Board:


(a)engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any such
solicitation of proxies or consents (including any “withhold,” “vote no” or
similar campaign);




2

--------------------------------------------------------------------------------





(b)knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, advising or influencing any Person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, whether binding or non-binding (including any
“withhold,” “vote no” or similar campaign) (other than such encouragement,
advice or influence that is consistent with Company management’s recommendation
in connection with such matter);


(c)form or join any partnership, limited partnership, syndicate or other group,
including a “group” as defined pursuant to Section 13(d) of the Exchange Act
with respect to any Voting Securities, other than solely with other Affiliates
of the Investors with respect to Voting Securities now or hereafter owned by
them;


(d)(i) acquire, or offer, seek or agree to acquire, by purchase, tender or
exchange offer, through swap or hedging transactions or otherwise, or direct any
Third Party in the acquisition of, ownership (beneficial or otherwise) of, or
economic exposure (through cash-settled swaps or otherwise) to, any Voting
Securities or rights or options to acquire such ownership or economic exposure
(including voting rights decoupled from the underlying Voting Securities) but
only if such acquisition or transaction would result in the Investors, together
with all of their respective controlling or controlled Affiliates, having, in
the aggregate, ownership (beneficial or otherwise) of, or economic exposure
(through cash-settled swaps or otherwise) to, more than 10% of the shares of
outstanding Common Stock; or (ii) acquire, cause to be acquired, or offer, seek
or agree to acquire, whether by purchase or otherwise, any interest in any
indebtedness of the Company;


(e)sell, offer or agree to sell, directly or indirectly, through swap or hedging
transactions or otherwise, voting rights decoupled from the underlying Common
Stock held by the Investors or their Affiliates to any Third Party;


(f)(i) effect or seek to effect, offer or propose to effect, make or in any way
participate in or knowingly assist, facilitate, advise or encourage any other
Person to effect or seek, offer or propose to effect or participate in, directly
or indirectly, any tender offer, exchange offer, merger, consolidation,
acquisition, business combination, recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction or action involving the Company
or any of its subsidiaries or its or their securities or assets (each, an
“Extraordinary Transaction”) (it being understood that the foregoing shall not
restrict the Investors from tendering or voting shares, receiving payment for
shares or otherwise participating in any such transaction on the same basis as
is available to other stockholders of the Company); (ii) make, or knowingly
assist, facilitate, advise or encourage any other Person to make, directly or
indirectly, any proposal, either alone or in concert with others, to the Company
or the Board regarding any Extraordinary Transaction; or (iii) make any public
recommendation or other public statement with respect to an Extraordinary
Transaction;


(g) (i) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual or special meeting of the stockholders of the Company or as
otherwise permitted by Section 4 or (ii) enter into a voting trust, arrangement
or agreement or deposit or subject any Voting Securities to any voting trust,
arrangement or agreement, in each case other than solely with other Affiliates
of the Investors, with respect to Voting Securities now or hereafter owned by
them;




3

--------------------------------------------------------------------------------





(h) (i) seek or encourage, alone or in concert with others, election or
appointment to, or representation on, the Board or nominate, give notice of an
intent to nominate or propose the nomination of, or recommend the nomination of,
any candidate to the Board, (ii) seek or encourage, alone or in concert with
others, the removal of any member of the Board, (iii) conduct a referendum of
stockholders (including any “withhold,” “vote no” or similar campaign), (iv)
request, or initiate, encourage or participate in any request to call, a special
meeting of the Company’s stockholders, (v) seek, alone or in concert with
others, to amend any provision of the Company’s certificate of incorporation,
bylaws or other governing documents of the Company (each as may be amended from
time to time) or (vi) take any action similar to the foregoing with respect to
any subsidiary of the Company;


(i)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);


(j)make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for stockholder access to books and
records;


(k)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization or dividend policy of the
Company, (iii) any other material change in the Company’s management, business
or corporate structure, (iv) any waiver, amendment or modification to the
Company’s Certificate of Incorporation or Bylaws, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;


(l)make or cause to be made any statement or announcement, including in any
document or report filed with or furnished to the SEC or through the press,
media, analysts or other Persons, that disparages, defames, slanders, impugns,
casts in a negative light or could damage the reputation of, the Company or any
of its Affiliates, subsidiaries or advisors, or any of its or their respective
current or former officers, directors or employees (including, without
limitation, any statements or announcements regarding the Company’s strategy,
operations, performance, products or services); provided, that, the foregoing
clause (l) shall not restrict the ability of any Person to comply with any
subpoena or other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought or to enforce such Person’s rights hereunder;


(m)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 6; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company or any of its current or former directors or officers
against a Restricted Person, (iii) bringing bona fide commercial disputes that
do not relate to the subject matter of this Agreement, or (iv) exercising
statutory appraisal rights; provided, further, that (A) the foregoing shall also
not prevent the Restricted Persons from responding to or complying with a
validly issued legal process and (B) in the event any Restricted Person receives
such legal process, such Restricted Person shall give


4

--------------------------------------------------------------------------------





prompt written notice of such legal process to the Company (except where such
notice would be legally prohibited or not practicable);
(n)enter into any negotiations, agreements or understandings with any Third
Party to take, or encourage, advise or assist any Third Party with respect to
the taking of, any action that the Investors are prohibited from taking pursuant
to this paragraph 6; or


(o)make any request or submit any proposal, directly or indirectly, to amend or
waive the terms of this Agreement, in each case, which would reasonably be
expected to result in or require a public announcement of such request or
proposal;


provided, that (A) the restrictions set forth in clause (h) of this paragraph 6
shall continue in effect until the date that is thirty (30) days prior to the
last date on which stockholders may nominate individuals for election to the
Board at the Company’s 2022 annual meeting of stockholders and (B) this
paragraph 6 shall not apply following the material breach of this Agreement by
the Company (including its failure to appoint a New Director or, to the extent
required by this Agreement, a Replacement Director to the Board), upon five (5)
business days’ written notice by the Investors to the Company if such breach has
not been cured within such notice period, provided that none of the Investors
are in material breach of this Agreement at the time such notice is given or
during the notice period.


Nothing contained in this paragraph 6 shall prevent interactions by the
Restricted Persons with, or recommendations by the Restricted Persons to, the
Board, any committee thereof or management of the Company so long as such
interactions and recommendations do not require, pursuant to applicable law, the
Company or the Restricted Persons to make a public disclosure with respect
thereto.


7.Press Release; SEC Filings. No later than 9:00 a.m. Eastern Time on April 9,
2020, the Company shall issue a press release in a form to be mutually agreed by
the parties (the “Press Release”) and no party shall make any statement
inconsistent with the Press Release in connection with the announcement of this
Agreement, except as required by law or the rules of any stock exchange (in each
case as long as the requirement to make such disclosure does not arise from the
disclosing party’s breach of this Agreement) or with the prior written consent
of the other party. Additionally, promptly following the execution and delivery
of this Agreement (but in no case prior to the filing or other public release by
the Company of the Press Release), the Company will file a Current Report on
Form 8-K, which will report the entry into this Agreement. The Investors shall
promptly, but in no case prior to the date of the filing or other public release
by the Company of the Press Release, prepare and file an amendment to the
Schedule 13D with respect to the Company originally filed by the Investors with
the SEC on February 5, 2020 (the “Schedule 13D”) reporting the entry into this
Agreement, the withdrawal of its notice of nomination and amending applicable
items to conform to its obligations hereunder. The amendment to the Schedule 13D
and the Form 8-K shall each be consistent with the Press Release and the terms
of this Agreement, and shall be in form and substance reasonably acceptable to
the Company and the Investors.


8.Non-Disparagement. During the Restricted Period, the Company shall refrain
from making, and shall cause its Affiliates and their respective principals,
directors, members, general partners, officers and employees not to make or
cause to be made any statement or announcement including in any document or
report filed with or furnished to the SEC or through the press, media, analysts
or other Persons, that disparages, defames, slanders, impugns, casts in a
negative light or could damage the reputation of, the Investors and their
Affiliates and the Investors’ and their Affiliates’ advisors, their respective
employees or any Person who has served as an employee of the Investors or this
Affiliates and the Investors’ and their Affiliates’ advisors. The foregoing
shall not restrict the ability of any Person to comply with any subpoena or
other legal process or respond to a request for information from any


5

--------------------------------------------------------------------------------





governmental authority with jurisdiction over the party from whom information is
sought or to enforce such Person’s rights hereunder.


9.Defined Terms. As used in this Agreement, the term (a) “Affiliate” shall have
the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and shall
include Persons who become Affiliates of any Person subsequent to the date of
this Agreement; (b) “beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and 13d-5(b)(l)
promulgated under the Exchange Act; (c) “business day” shall mean any day other
than a Saturday, Sunday or a day on which the Federal Reserve Bank of New York
is closed; (d) “Independent” means that a Person (x) (i) shall not be a current
or former employee, director, general partner, manager, consultant or other
agent of an Investor or of any Affiliate of an Investor, (ii) shall not be a
limited partner, member or other investor in any Investor or any Affiliate of an
Investor and (iii) shall not have, and shall not have had, any agreement,
arrangement or understanding, written or oral, with any Investor or any
Affiliate of an Investor regarding such Person’s service on the Board other than
a nomination agreement entered into prior to the date hereof that has been
disclosed to the Company prior to the date hereof, and (y) shall be an
Independent director of the Company under the Company’s independence guidelines,
applicable law and the rules and regulations of the SEC and the Nasdaq Stock
Market; (e) “Person” shall be interpreted broadly to include, among others, any
individual, general or limited partnership, corporation, limited liability or
unlimited liability company, joint venture, estate, trust, group, association or
other entity of any kind or structure; (f) “Third Party” means any Person that
is not a party to this Agreement or an Affiliate thereof, a member of the Board,
a director or officer of the Company, or legal counsel to any party to this
Agreement; and (g) “Voting Securities” shall mean the shares of Common Stock and
any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies.


10.Investors’ Representations and Warranties. Each of the Investors represents
and warrants that (a) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding obligation of such Investor,
enforceable against it in accordance with its terms; (b) neither it nor any of
its Affiliates has, or will during the Restricted Period have, any agreement,
arrangement or understanding, written or oral, with the New Director or other
member of the Board, including pursuant to which such individual has been or
will be compensated for his or her service on the Board; (c) as of the date of
this Agreement, (i) the Investors, together with all of their respective
Affiliates, collectively beneficially own 1,700,000 shares of the outstanding
Common Stock and (ii) except as previously disclosed in writing to the Company
prior to the execution of this Agreement, none of the Investors nor any of their
respective Affiliates, is a party to any swap or hedging transactions or other
derivative agreements of any nature with respect to the Voting Securities; and
(d) this Agreement does not and will not violate any law, any order of any court
or other agency of government, any organizational documents of any Investor, as
applicable, each as may be amended from time to time, or any provision of any
agreement or other instrument to which the Investors or any of their properties
or assets is bound, or conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument.


11.Company Representations and Warranties. The Company represents and warrants
that this Agreement (a) has been duly authorized, executed and delivered by it
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; (b) does not require the approval of the
stockholders of the Company; and (c) does not and will not violate any law, any
order of


6

--------------------------------------------------------------------------------





any court or other agency of government, the Company’s Certificate of
Incorporation or Bylaws, each as may be amended from time to time, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument.


12.Specific Performance. The Company and each of the Investors each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
seek injunctive and other equitable relief, without proof of actual damages; (b)
the breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.


13.Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits) constitutes the only agreement between the
Investors and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party. Any purported transfer requiring consent without such
consent shall be void. No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


14.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.


15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Each of the Investors and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 17 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service


7

--------------------------------------------------------------------------------





thereof. Each of the parties, after consulting or having had the opportunity to
consult with counsel, knowingly, voluntarily and intentionally waives any right
that such party may have to a trial by jury in any litigation based upon or
arising out of this Agreement or any related instrument or agreement, or any of
the transactions contemplated thereby, or any course of conduct, dealing,
statements (whether oral or written), or actions of any of them. No party shall
seek to consolidate, by counterclaim or otherwise, any action in which a jury
trial has been waived with any other action in which a jury trial cannot be or
has not been waived.


16.Parties in Interest. This Agreement is solely for the benefit of the parties
and is not enforceable by any other Person.


17.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:


If to the Company:
KVH Industries
50 Enterprise Center
Middletown, RI 02842
Attention:
Felise Feingold

Email:
ffeingold@kvh.com



with copies (which shall not constitute notice) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:
Michael P. Brueck, P.C.

Shaun J. Mathew, P.C.
Email:
michael.brueck@kirkland.com

shaun.mathew@kirkland.com


If to the Investors:
Vintage Capital Management, LLC
4705 S. Apopka Vineland Road, Suite 206
Orlando, FL 32819
Attention:
Brian R. Kahn

Fax No.:
(208) 728-8007

Email:
bkahn@vincap.com





8

--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:
Russell L. Leaf | Jared N. Fertman

Fax No.:
(212) 728-9593 | (212) 728-9670

Email:
rleaf@willkie.com | jfertman@willkie.com



At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
18.Securities Laws. Each Investor acknowledges that it is aware, and will advise
each of its representatives who are informed as to the matters that are the
subject of this Agreement, that the United States securities laws may prohibit
any Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communicating such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.


19.Interpretation. Each of the parties acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.


20.Affiliates. Each Investor agrees (a) to cause its Affiliates and
representatives (acting in the capacity as such) to comply with the terms of
this Agreement and (b) that it shall be responsible for any breach of this
Agreement by any such Affiliate or representative. A breach of this Agreement by
an Affiliate or representative of any Investor, if such Affiliate or
representative is not a party hereto, shall be deemed to occur if such Affiliate
or representative (acting in the capacity as such) engages in conduct that would
constitute a breach of this Agreement if such Affiliate or representative were a
party hereto to the same extent as the Investors.


21.Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.


[Signature page follows]












9

--------------------------------------------------------------------------------









If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
Very truly yours,
KVH INDUSTRIES, INC.


By: /s/ Martin Kits van Heyningen
Name: Martin Kits van Heyningen
Title: President and Chief Executive Officer





Accepted and agreed to as of the date first written above:
VINTAGE CAPITAL MANAGEMENT, LLC


By: /s/ Brian R. Kahn
Name: Brian R. Kahn
Title: Manager

KAHN CAPITAL MANAGEMENT, LLC


By: /s/ Brian R. Kahn
Name: Brian R. Kahn
Title: Manager













10